DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wireless power transmission device for…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Arai et al. (2012/0299538).  Regarding independent claims 1 and 9, and dependent claims 2 and 10, Arai teaches the vehicle and method performed by a wireless power transmission device for use in a vehicle (Fig. 2), the method comprising: setting a transmitter resonance frequency of a wireless power transmission from the wireless power transmission device (120) to a wireless power reception device (130), such that the transmitter resonance frequency is different from an operation frequency band used by a control system of the vehicle; transmitting the wireless power transmission to the wireless power reception device; wherein the operation frequency band used by the control system of the vehicle includes an operation frequency of a smart key (200).  ([0023])
Regarding claim 11, Arai teaches the wireless power transmission device including a primary coil (124) transmitting the wireless power transmission to the wireless power reception device; and a control unit (126; Fig. 3) configured to set the transmitter resonance frequency of the wireless power transmission.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5, 8, 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (2012/0299538) and Mita (8,378,524).  Arai teaches the vehicle and method as described above.  Regarding claims 3, 12, and 18, Arai also teaches (Fig. 2) the wireless power transmission apparatus comprising: an electric driving unit (122) to supply driving signals to the primary coil (124) to generate an electromagnetic field based on the driving signals to transfer power to a wireless power reception apparatus; and set the frequency of the driving signals such that the frequency of the driving signals may occur simultaneously with frequencies in an operation frequency band associated with a vehicle control system (i.e. during a reduced power mode [0025]).  Arai fails to explicitly teach the claimed way of detecting a wireless reception device and controlling the resonance frequency.  Mita teaches a similar wireless power transmission device to that of Arai.  Mita teaches transmitting, from the wireless power transmission device, a detecting signal for detecting the wireless power reception device; and receiving a response signal and a power control signal (i.e. reflected wave component) from the wireless power reception device in response to the detecting signal, wherein the transmitter resonance frequency is further based, at least in part, on the power control signal. (Col. 7, lines 53-57; Col. 8, lines 40-47; Col. 9, lines 20-30)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to detect a wireless reception device and control the resonance frequency in Arai’s invention the way it is taught by Mita, since Arai was silent as to how these things are done and Mita teaches a known way to do them in the relevant art.
Regarding claims 4, 5, 13, and 14, Mita teaches the transmitter resonance frequency of the wireless power transmission device and a receiver resonance frequency of the wireless power reception device are different from each other; and the transmitter resonance frequency 
Regarding claims 8 and 17, Mita teaches setting the transmitter resonance frequency including: adjusting the transmitter resonance frequency to a higher frequency or a lower frequency based on a power control signal received from the wireless power reception device, wherein the transmitter resonance frequency is adjusted in a first direction when the transmitter resonance frequency is lower than a receiver resonance frequency of the wireless power reception device, and wherein the transmitter resonance frequency is adjusted in a second direction that is reverse of the first direction when the transmitter resonance frequency is higher than the receiver resonance frequency of the wireless power reception device. (Col. 5, lines 1-26)
8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (2012/0299538) and Mita (8,378,524) as applied to claim 18 above, and further in view of Baarman et al. (2014/0021911).  Arai and Mita teach the wireless power transmission apparatus as described above.  They fail to explicitly teach measuring the current flowing in the primary coil.  Baarman teaches a similar wireless power transmission apparatus to the Arai/Mita combination.  Baarman also teaches measuring the current flowing in the primary coil ([0014]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement measuring the current flowing in the primary coil in the Arai/Mita combination, to provide another piece of information to the control unit to help control and maintain the apparatus as desired.
Allowable Subject Matter
9.	Claims 6, 7, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding claim 20, the wireless power transmission apparatus claimed including adjusting the frequency based on the power control signal received and the measured current flowing in the primary coil.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
11-5-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836